Citation Nr: 0109388	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-02 634	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

  Entitlement to an effective date earlier than February 23, 
1999 for establishment of service connection and eligibility 
for compensation for posttraumatic stress disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied a claim for an effective 
date earlier than February 23, 1999 for establishment of 
service connection for posttraumatic stress disorder (PTSD).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran has not requested a hearing.


FINDING OF FACT

The veteran did not submit any communication expressing 
intent to apply for service connection for PTSD prior to 
February 23, 1999.
 


CONCLUSION OF LAW

The requirement for assignment of an effective date prior to 
February 23, 1999 for service connection and eligibility for 
compensation for PTSD are not met.  38 U.S.C.A. §§ 5101(a), 
5110(a) (West 1991); 38 C.F.R. §§ 3.151, 3.154, 3.155, 
3.157(a), 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The history of the veteran's claim for an earlier effective 
date may be briefly summarized.

The veteran submitted a claim for non-service-connected 
pension benefits in June 1975.  He completed a VA Form 21-526 
Veteran's Application for Compensation or Pension.  The form 
reflects that item 25 "Nature Of Sickness, Disease, Or 
Injuries For Which This Claim Is Made And Date Each Began" 
was left blank.  Items 27 through 29, which the form 
indicates need not be completed unless you are now claiming 
compensation for a disability incurred in service, were also 
left blank.  In his application, the veteran made no mention 
of any desire to seek service connection for any disorder.  

The RO established entitlement to non-service-connected 
pension benefits in September 1975.  In January 1976 and 
October 1982 rating decisions, non-service-connected pension 
benefits were continued.  

In December 1982, the veteran communicated with the RO 
concerning Social Security benefits.  The claims file 
contains no further indication of any communication with the 
veteran from December 1982 until his application for service 
connection for PTSD, schizophrenia, and for a broken right 
hand was received and date stamped at the RO on February 23, 
1999.  

Along with the veteran's application for service connection 
received on February 23, 1999, the veteran submitted a letter 
dated February 9, 1999 from a VA psychiatrist.  In the 
letter, the psychiatrist noted that the veteran had carried a 
diagnosis of schizophrenia for years, that his current 
diagnosis was PTSD, and that many veterans with PTSD had been 
misdiagnosed in the 1970s and 1980s.

On February 25, 1999, VA mental health outpatient treatment 
reports were received that reflect ongoing counseling at VA 
facilities from April 24th, 1998.

In April 1999, the veteran reported that he had carried a 
diagnosis of schizophrenia for years but his psychiatrist 
currently believed that schizophrenia was a misdiagnosis and 
that the veteran had PTSD instead.  He reported four VA 
hospitalization at Canandaiga from about 1974 to 1981 and 
more recent VA treatment at Rochester.  

A VA examination in May 1999 yielded a diagnosis of PTSD.  

In an August 1999 rating decision, the RO established service 
connection for PTSD and for a fracture of the right 5th 
finger effective from February 25th, 1999. 

In September 1999, the veteran submitted a claim for TDIU and 
in an October 1999 rating decision the RO established 
entitlement to TDIU effective from February 25, 1999.

In November 1999, the veteran requested that the effective 
date for PTSD be adjusted to account for VA treatment for 
PTSD as early as 1975.  

In the appealed December 1999 rating decision the RO 
determined that an effective date of February 25th, 1999 for 
grant of benefits was in error by two days and assigned an 
effective date of February 23, 1999 for establishment of 
service connection for PTSD), fracture of the right 5th 
finger, and for TDIU.

In his substantive appeal, the veteran argued that during the 
period from 1975 to 1982 his state of mind precluded 
understanding the process by which claims are filed and that 
VA did not advise him properly during that time.

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran in the development of a claim.  In this case, the 
Board notes that that the veteran was provided with the 
appropriate law and regulations with regard to effective 
dates, and that he has argued this claim based on the merits 
and is familiar with all the relevant evidence.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board also finds that all 
relevant evidence has been obtained with regard to this 
claim.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

The veteran maintains that an effective date earlier than 
February 23, 1999, for the grant of entitlement to VA 
compensation benefits is warranted because medical records 
show that he received VA mental health treatment as early as 
1975 and that his mental state at that time precluded 
completing the necessary application.  He also argues that 
faulty advice on the part of VA at the time of the 1975 
pension application may have played a part.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA (38 U.S.C.A. § 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim for pension may be considered 
to be a claim for compensation.  The greater benefit will be 
awarded unless the veteran specifically elects the lesser 
benefit.  38 C.F.R. § 3.151 (2000). 

38 C.F.R. § 3.155 states that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 

38 C.F.R. § 3.157(a) states that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  A report of 
examination or hospitalization, if it meets the requirements 
of this section, will be accepted as an informal claim for 
benefits if the report relates to a disability that may 
establish entitlement.  

In Brannon v. West, 12 Vet. App. 32, 34-35 (1998), the 
appellant argued that the Board had failed to adjudicate a 
claim that was reasonably raised by the medical evidence of 
record.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that a claim "means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 

For an original claim for benefits, the claimant must submit 
a written document identifying the benefit and expressing 
some intent to seek it.  The mere presence of medical 
evidence does not establish intent on the part of the veteran 
to seek service connection.  The Court reaffirmed this 
principle in Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  
In that case, the Court, quoting Brannon, reiterated that 
before an RO or the Board can adjudicate an original claim 
for benefits, the claimant must submit a written document 
identifying the benefit sought together with an indication 
that he or she wishes to seek it.  Id. at 22.  In sum, in 
light of the holdings in Kessel and Brannon, neither a claim 
for non-service-connected pension nor medical evidence alone 
can raise an initial claim of entitlement to Department of 
Veterans Affairs compensation benefits under the provisions 
of 38 U.S.C.A. § 1110.

In the instant case, VA reports cannot be considered an 
"informal claim" of entitlement to Department of Veterans 
Affairs compensation benefits under the provisions of 
38 U.S.C.A. § 1110 because they do not in themselves convey 
an intent on the part of the appellant to seek service 
connection for any condition.  See Kessel, Brannon, supra, 
and 38 C.F.R. § 3.155(a) (2000).  In this case, the veteran 
does not dispute the fact that he did not submit his claim 
until February 23, 1999.  

The veteran argues that he was under a mental disability in 
1975 when he submitted a claim for pension and that an 
exception should be made in such circumstances.  There is no 
provision in law that allows for such an exception.  
Moreover, even though 38 C.F.R. § 3.151 states that a claim 
for pension may be considered to be a claim for compensation, 
the claimant nevertheless must submit a written document 
identifying the benefit sought together with an indication 
that he or she wishes to seek it.  Kessel, Brannon, supra.  
The claim form submitted by the veteran in 1975 does not 
convey any intent to claim service connection for any 
disability.  The items required for a compensation claim were 
left blank.  

The veteran also argues that when he applied for pension in 
1975 he may have been given less than competent medical 
advice by VA employees and that but for that advice he might 
have pursued a compensation claim.  In Shields v. Brown, 
8 Vet. App. 346, 351 (1995), the Court held that where 
payment of the benefit was authorized by statute, an earlier 
effective date was not allowable on the basis of equitable 
estoppel, even if a VA employee had provided the appellant 
with erroneous advice, because payment of government benefits 
must be authorized by statute (citing McTighe v. Brown, 
7 Vet. App. 29, 30 (1994); OPM v. Richmond, 496 U.S. 414, 
424, 110 S.Ct. 2465, 2471, 110 L.Ed.2d 387 (1990)).

By rating decision dated in December 1999, the RO assigned an 
effective date of February 23, 1999 for entitlement to 
service connection for PTSD.  The Board finds that the 
veteran did not submit any communication expressing intent to 
apply for service connection for such benefits until that 
date.  Accordingly, February 23, 1999, the date of receipt of 
the original claim, shall be the effective date of award of 
service connection for PTSD.

As a matter of law, the effective dates in this case cannot 
be earlier than the date of the claim for service connection 
for PTSD.  In a case such as this one, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to an effective date earlier than February 23, 
1999 for establishment of service connection and eligibility 
for compensation for posttraumatic stress disorder is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

